 Case 16-28176        Doc 170     Filed 03/20/19 Entered 03/20/19 14:42:28            Desc Main
                                   Document     Page 1 of 3


MORRISON LAW GROUP
Theron D. Morrison (10331)
Cory B. Cottam (15113)
Scott P. Williams (14537)
Attorney for Debtor(s)
290 25th Street, Ste 102
Ogden, Utah 84401
Telephone: (801) 392-9324

                IN THE UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF UTAH
   ________________________________________________________________________

   IN RE:                             §
                                      §    CASE NO. 16-28176
   Thomas Powers                      §    Chapter 13
   Tamara Powers                      §    Kevin R Anderson
      Debtor(s)                       §
   ________________________________________________________________________

        MOTION TO MODIFY CHAPTER 13 PLAN; MOTION TO ABATE LATE
        PAYMENTS, MOTION TO MODIFY PREVIOUS ORDER AT DOCKET 92

        Thomas & Tamara Powers (hereinafter "Debtor"), through counsel, hereby moves this

Court for an order approving the modification of the Debtors’ Chapter 13 Plan, to abate

delinquent payments in the amount of $1,811.00. Debtor represents the following in support

thereof:

   1.      Debtor filed the above referenced Chapter 13 petition on 9/15/2016 (“Petition Date”).

   2.      Debtor's current monthly payments are $1,500.00 and is in month thirty (30) of the

        confirmed Chapter 13 Plan.

   3. Debtor’s income has substantially decreased since the time of filing. Debtor is now

        living in Arizona. Although Debtor continues to seek work with a higher salary, Debtor

        has had a difficult time securing employment which is sufficient to maintain his

        household needs as well as his bankruptcy Plan payment. Debtor has finally secured

        employment at this time albeit at a substantially reduced salary. Debtor is to a point
Case 16-28176       Doc 170      Filed 03/20/19 Entered 03/20/19 14:42:28           Desc Main
                                  Document     Page 2 of 3


       where they can sufficiently provide the household necessities but only continue in the

       Chapter 13 Plan at a reduced plan payment.

 4.     In support of this motion to modify their monthly payments, Debtor, through counsel,

       will also file an amended schedule I & J and provide documentary evidence of Debtors

       current monthly income.

 5.     After adjusting schedules I & J Debtor’s adjusted monthly payments should be lowered

        to $450.00 per month.

 6.     Debtors seeks to modify the plan from a 100% plan to a base plan with a pot of not less

        than $8,000.00 to be paid to unsecured creditors. A payment of $450.00 would enable

        the plan to remain feasible and is within the parameters set by the amended schedules I

        & J.

 7.     Debtor will make the March 2019 payment at the reduced amount.

 8.     Further, Debtor seeks to abate delinquent payments to the Chapter 13 Trustee in the

        amount of $1,811.00.

 9.     Debtor seeks to modify the Order entered by this court on October 24, 2017 at Docket

        92 to strike paragraph 5 “All future Plan payments must post within twenty-one (21)

        days of when the payment becomes due or the Chapter 13 Trustee may file a

        declaration of non-compliance and the Court shall dismiss the case without further

        notice or hearing;”. Debtor seeks to modify this Order for the purpose of allowing this

        Motion to be considered by the Court.

 10.    Debtor believes that if this Motion were to be granted that he can continue and be

        successful to completion of the Chapter 13 Plan.

 11.    Counsel is seeking an award of attorney’s fees in an approximate amount of $800.00.
 Case 16-28176        Doc 170    Filed 03/20/19 Entered 03/20/19 14:42:28           Desc Main
                                  Document     Page 3 of 3


         Counsel will file a separate fee application and upon request will provide a copy to any

         party in interest.

WHEREFORE, Due to known and certain changes in Debtor’s circumstances, Debtor

respectfully requests an Order from the Court modifying Debtor’s Chapter 13 Plan to reduce

their monthly payments to $450.00, for an Order abating delinquent payments in the amount of

$1,811.00, modifying the previous Order of the Court at Docket 92, and for an award of attorney

fees in an approximate amount of $800.00.


       Date: March 20, 2019
                                                             /s/ Cory B. Cottam
                                                            Cory B. Cottam
                                                            Attorney for Debtors
